Sognier, Judge.
In Mayor & Council of Flemington v. Boatwright, 259 Ga. 175 (377 SE2d 843) (1989), the Supreme Court reversed the judgment of this court in Boatwright v. Mayor & Council of Flemington, 189 Ga. App. 676 (377 SE2d 1) (1988). Accordingly, our judgment in that case is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Carley, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Pope, Benham and Beasley, JJ., concur.